Exhibit 10.1




SPLIT DOLLAR LIFE INSURANCE AGREEMENT


THIS SPLIT DOLLAR AGREEMENT (this "Agreement") is entered into this 20th day of
September, 2012, by and between by and between Marathon National Bank of New
York, located in Astoria, New York (the "Employer"), and Paul Stathoulopoulos
(the "Executive").


WITNESSETH:


WHEREAS, the Executive is employed by the Employer;


WHEREAS, the Employer recognizes the valuable services the Executive has
performed for the Employer and wishes to encourage the Executive's continued
employment and to provide the Executive with additional incentive to achieve
corporate objectives;
    
WHEREAS, the Employer wishes to provide the terms and conditions upon which the
Employer shall share the death proceeds of certain life insurance policies with
the Executive's designated beneficiary;


NOW THEREFORE, in consideration of the premises and of the mutual promises
herein contained, the Employer and the Executive agree as follows:


ARTICLE 1
DEFINITIONS


Whenever used in this Agreement, the following terms shall have the meanings
specified:


1."Administrator" means the Board or such person or persons who may be appointed
by the Board to administer this Agreement


2."Beneficiary" means each designated person, or the estate of the deceased
Executive, entitled to benefits upon the death of the Executive.


3.
"Board" means the Board of Directors of the Employer.



4."Insurer" means the insurance company or companies issuing a Policy listed on
Exhibit A to this Agreement.


5."Policy'' or "Policies" means the individual insurance policy or policies
listed on Exhibit A purchased by the Employer for purposes of insuring the
Executive's life under this Agreement.













--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 2
PURCHASE OF POLICY


The Employer has purchased the Policy or Policies listed on Exhibit A. The
parties agree that they will take any and all action which may be necessary to
cause each Policy to conform to the provisions of this Agreement. The parties
agree that each Policy shall be subject to the terms and conditions of this
Agreement and of the endorsement to each Policy or beneficiary designation filed
with the Insurer in accordance with this Agreement.


ARTICLE 3
OWNERSHIP OF POLICY


1.Except as otherwise specifically provided in this Agreement, the Employer
shall be the sole and absolute owner of each Policy, and may exercise all
ownership rights granted to the owner thereof by the terms of the Policy,
including. but not limited to, the right to elect and to change the Death
Benefit Option, the Face Amount of the Death Benefit, and the investment options
of the Policy.


2.Notwithstanding any other provision hereof, during the term of this Agreement,
the Executive shall not have any direct or indirect access to the cash value of
any Policy, including. but not limited to, any right to obtain, use, or realize
any economic value from the cash value of the Policy. Specifically, the
Executive shall have no right to directly or indirectly make a withdrawal from a
Policy, borrow from or against a Policy, totally or partially surrender a
Policy, nor anticipate, assign (either at law or in equity), alienate, pledge,
or otherwise encumber the cash value of the Policy. To the extent permitted by
law, the Executive's creditors shall not have access to the cash value of a
Policy through attachment, garnishment, levy, execution, or through any other
legal or equitable process.


ARTICLE 4
ELECTION OF SETTLEMENT OPTION AND BENEFICIARY DESIGNATION BY EMPLOYEE;
POLICY ENDORSEMENT BY EMPLOYER


1.The Executive may select the beneficiary or beneficiaries to receive the
portion of death benefit proceeds to which the Executive is entitled to under
this Agreement, as well as the settlement option for payment of that portion of
the death benefit provided under the Policies, by specifying such election in a
written notice to the Employer in the form attached to this Agreement as Exhibit
B. Upon receipt of such notice, the Employer shall promptly execute and deliver
to the Insurer the endorsement to or beneficiary designation for the applicable
Policy, under the form used by the Insurer therefor, to elect the requested
settlement option and to designate the requested person, persons or entity as
the beneficiary or beneficiaries to receive the death benefit proceeds of the
Policy in excess of the amount to which the Employer is entitled to under this
Agreement. The parties agree to take all action necessary to cause the
settlement option and beneficiary designation provisions of each Policy to
conform to the provisions of this Agreement.







--------------------------------------------------------------------------------

Exhibit 10.1


2.The Employer shall not terminate, alter or amend such endorsement or
beneficiary designation without the express written consent of the Executive.


3.In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Executive, the Employer shall pay the benefit payment to the
Executive's spouse. If the spouse is not living then the Employer shall pay the
benefit payment to the Executive's living descendants per stirpes, and if there
no living descendants, to the Executive's estate. In determining the existence
or identity of anyone entitled to a benefit payment, the Employer may rely
conclusively upon information supplied by the Executive's personal
representative, executor, or administrator.


ARTICLE 5
PAYMENT OF PREMIUMS AND IMPUTED INCOME


1.On or before the due date of each Policy premium (but no later than the end of
the grace period provided under the Policy, the Employer shall pay the full
amount of the premium to the Insurer, and shall, upon request, promptly furnish
the Executive evidence of timely payment of such premium.


2.The Employer shall determine the economic benefit attributable to the
Executive with respect to the Policy. The amount of such benefit shall be an
amount equal to the annual cost of current life insurance protection on the life
of the Executive, measured by the lower of the rate provided in Table 2001 as
set forth in the IRS Notice 2002-8 (or any subsequent Internal Revenue Service
guidance which is applicable to this arrangement), or the Insurer's current
published premium rate for annually renewable term insurance for standard risks,
as determined under Notice IRS 2002-8 applicable to post-January 28, 2002
arrangements (or any subsequent Internal Revenue Service guidance which is
applicable to this arrangement).


3.The Employer annually shall furnish the Executive a statement of the amount of
income reportable by the Executive for federal and state income tax purposes as
a result of the insurance protection provided the Policy beneficiary hereunder.


ARTICLE 6
LIMITATIONS ON EMPLOYER'S RIGHTS IN POLICY


Except as otherwise specifically provided in this Agreement, the Employer shall
not sell, assign, transfer, surrender or cancel the Policy, change the Policy
endorsement or beneficiary designation provision thereof, change the Death
Benefit Option provision, or decrease the Face Amount of Insurance Death
Benefit, make withdrawals from the Policy without, in any such case, the express
written consent of the Executive.


ARTICLE 7
DEATH BENEFT PROCEEDS


7.1 Upon the death of the Executive, the Employer shall cooperate with the
beneficiary or





--------------------------------------------------------------------------------

Exhibit 10.1


beneficiaries designated by the Employer at the direction of the Executive to
take whatever action is necessary to collect the death benefit provided under
the Policy; when such benefit has been collected and paid as provided herein,
this Agreement shall thereupon terminate.


7.2 Upon the death of the Executive, the Executive's Beneficiary shall have the
right to receive payment of a death benefit under the Policy equal to


(a)    Seven Hundred Fifty Thousand Dollars ($750,000)


The Employer shall have the unqualified right to receive the remaining portion
the death proceeds payable under the Policy. No amount shall be paid from such
death benefit to the beneficiary or beneficiaries designated by the Employer at
the direction of the Executive, until the full amount due the Employer hereunder
has been paid. The parties agree that the endorsement of or beneficiary
designation provision of the Policy shall conform to the provisions hereof.


ARTICLE 8
TERMINATION OF THE AGREEMENT DURING THE EXECUTIVE'S LIFETIME


1.This Agreement shall terminate during the Executive's lifetime only upon the
occurrence of any of the following events:


(a)
Total cessation of the Employer's business;

(b)
Bankruptcy. receivership or dissolution of the Employer;

(c)
The Executive becoming subject to a final removal or prohibition order issued by
an appropriate federal banking agency pursuant to Section 8(c) of the Federal
Deposit Insurance Act; or

(d)
Termination of the Executive's employment by the Employer for Cause. For
purposes of this paragraph (d), Cause shall mean personal dishonesty, willful
misconduct, breach of duty involving personal profit, intentional failure to
perform stated duties, willful violation of any law, rule or regulation (other
than traffic violation or similar offenses) or final cease-and-desist or
material breach of any provision of this Agreement; provided, however, that no
act or failure to act shall be considered "willful" unless done, or omitted, by
the Executive not in good faith and without reasonable belief that the
Executive's act or omission was in the best interest of the Employer.



2.In addition, the Executive may terminate this Agreement at any time by written
notice to the Employer. Any such termination shall be effective as of the date
of such notice.


3.
No benefits shall be payable under this Agreement if



(a)
the Agreement is terminated pursuant to Section 8.1(c) or 8.1(d) above; or



(b)
an Insurer denies coverage (i) for material misstatements of fact made by the
Executive on any application for life insurance purchased by the Employer, or
(ii) for any other reason; provided, however, that the Employer shall evaluate
the reason for the denial,






--------------------------------------------------------------------------------

Exhibit 10.1


and upon advice of legal counsel and in its sole discretion, consider judicially
challenging any denial.


ARTICLE 9
DISPOSITION OF POLICY ON TERMINATION OF THE AGREEMENT DURING THE
EXECUTIVE'S LIFETIME


9.1. This Article 10 shall apply in the event that this Agreement is terminated
during the Executive's lifetime pursuant to Section 8.1(a), 8.1(b) or Section
8.2.


9.2 During the sixty (60) day period following the date of the termination of
this Agreement during the Executive's lifetime, the Executive shall have the
assignable option to purchase the Policies from the Employer. The purchase price
for the Policies shall be equal to the greater of the cash surrender value of
the Policies or the cumulative amount of the premium payments made by the
Employer. Upon receipt of such amount, the Employer shall transfer all of its
right, title and interest in and to the Policy to the Executive or [his][her]
assignee, by the execution and delivery of an appropriate instrument of
transfer.


9.2 If the Executive or [his][her] assignee fails to exercise such option within
such sixty (60) day period, then, the Employer may enforce its right to be
repaid the amount due it hereunder by surrendering or canceling the Policy for
its cash surrender value, or it may change the beneficiary designation
provisions of the Policy, naming itself or any other person or entity as
revocable beneficiary thereof, or exercise any other ownership rights in and to
the Policy, without regard to the provisions hereof. Thereafter, neither the
Executive nor [his][her] respective heirs, assigns or beneficiaries shall have
any further interest in and to the Policy, either under the terms thereof or
under this Agreement


ARTICLE 10
ASSIGNMENT BY EXECUTIVE


Notwithstanding any provision hereof to the contrary, the Executive shall have
the right to absolutely and irrevocably assign by gift all of [his][her] right,
title and interest in and to this Agreement and the rights it provides in and to
the Policy to an assignee. This right shall be exercisable by the execution and
delivery to the Employer of a written assignment, in substantially the form
attached hereto as Exhibit C, which by this reference is made a part hereof.
Upon receipt of such written assignment executed by the Executive and duly
accepted by the assignee thereof, the Employer shall consent thereto in writing,
and shall thereafter treat the Executive's assignee as the sole owner of all of
the Executive's right, title and interest in and to this Agreement and in and to
the Policy. Thereafter, the Executive shall have no right, title or interest in
and to this Agreement or the Policy, all such rights being vested in and
exercisable only by such assignee.


ARTICLE 11
INSURER NOT A PARTY


The Insurer shall be fully discharged from its obligations under the Policy by
payment of





--------------------------------------------------------------------------------

Exhibit 10.1


the Policy death benefit to the beneficiary or beneficiaries named in the
Policy, subject to the terms and conditions of the Policy. In no event shall the
Insurer be considered a party to this Agreement, or any modification or
amendment hereof. No provision of this Agreement, nor of any modification or
amendment hereof, shall in any way be construed as enlarging, changing, varying,
or in any other way affecting the obligations of the Insurer as expressly
provided in the Policy, except insofar as the provisions hereof are made a part
of the Policy by the endorsement or beneficiary designation executed by the
Employer and filed with the Insurer in connection herewith.


ARTICLE 12
ADMINISTRATION


1.Administrator Duties. The Administrator shall be responsible for the
management, operation, and administration of the Agreement. When making a
determination or calculation, the Administrator shall be entitled to rely on
information furnished by the Employer, Executive or Beneficiary.


2.Administrator Authority. The Administrator shall enforce this Agreement in
accordance with its terms, shall be charged with the general administration of
this Agreement, and shall have all powers necessary to accomplish its purposes.
Such powers include, but are not limited to, the following:


(a)
To construe and interpret the terms and provisions of this Agreement and to
reconcile any inconsistency;



(b)
To compute and certify the amount payable to the Executive and the Beneficiary;
to determine the time and manner in which such benefits are paid; and to
determine the amount of any withholding taxes to be deducted;



(c)
To maintain all records that may be necessary for the administration of this
Agreement;



(d)
To provide for the disclosure of all information and the filing or provision of
all    reports and statements to the Executive, the Beneficiary and governmental
agencies as required by law;



(e)
To make and publish such rules for the regulation of this Agreement and
procedures for the administration of this Agreement so long as no such rules or
procedures are not inconsistent with the terms hereof;



(f)
To administer this Agreement's claims procedures;



(g)
To approve the forms and procedures for use under this Agreement; and



(h)
To employ others, including actuaries, attorneys, accountants, independent
fiduciaries, recordkeepers and administrative consultants, to render advice or






--------------------------------------------------------------------------------

Exhibit 10.1


perform services with respect to the responsibilities of the Administrator under
the Agreement.


1.Binding Effect of Decision. The decision or action of the Administrator with
respect to any question arising out of or in connection with the administration,
interpretation or application of this Agreement and the rules and regulations
promulgated hereunder shall be final, conclusive and binding upon all persons
having any interest in this Agreement


2.Compensation, Expenses and Indemnity. The Administrator is authorized at the
expense of the Employer to employ such legal counsel and recordkeeper as it may
deem advisable to assist in the performance of its duties hereunder. Expense and
fees in connection with the administration of this Agreement shall be paid by
the Employer.


3.Employer Information. The Employer shall supply full and timely information to
the Administrator on all matters relating to the Executive's death, termination
of employment and such other information as the Administrator reasonably
requires..


ARTICLE 13
CLAIMS AND REVIEW PROCEDURE


1.Claims Procedure. A Claimant who has not received benefits under this
Agreement that he or she believes should be distributed shall make a claim for
such benefits as follows.


(a)
Initiation- Written Claim. The Claimant initiates a claim by submitting to the
Administrator a written claim for the benefits. If such a claim relates to the
contents of a notice received by the Claimant, the claim must be made within
sixty {60) days after such notice was received by the Claimant. All other claims
must be made within one hundred eighty {180) days of the date on which the event
that caused the claim to arise occurred. The claim must state with particularity
the determination desired by the Claimant.



(b)
Timing of Administrator Response. The Administrator shall respond to such
Claimant within ninety (90) days after receiving the claim. If the Administrator
determines that special circumstances require additional time for processing the
claim, the Administrator can extend the response period by an additional ninety
(90) days by notifying the Claimant in writing, prior to the end of the initial
ninety (90) day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Administrator expects to render its decision.



(c)
Notice of Decision. If the Administrator denies part or all of the claim, the
Administrator shall notify the Claimant in writing of such denial. The
Administrator shall write the notification in a manner calculated to be
understood by the Claimant The notification shall set forth: (i) the specific
reasons for the denial; (ii) a reference to the specific provisions of this
Agreement on which the denial is based; (iii) a description of any additional
information or material necessary for the Claimant to






--------------------------------------------------------------------------------

Exhibit 10.1


perfect the claim and an explanation of why it is needed; (iv) an explanation of
this Agreement's review procedures and the time limits applicable to such
procedures; and (v) a statement of the Claimant's right to bring a civil action
under ERISA Section 502(a) following an adverse benefit determination on review.


2.Review Procedure. If the Administrator denies part or all of the claim, the
Claimant shall have the opportunity for a full and fair review by the
Administrator of the denial as follows.


(a)
Initiation - Written Request To initiate the review, the Claimant, within sixty

(60) days after receiving the Administrator's notice of denial, must file with
the Administrator a written request for review.


(b)
Additional Submissions - Information Access. The Claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Administrator shall also provide the Claimant, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information relevant (as defined in applicable ERISA
regulations) to the Claimant's claim for benefits.



(c)
Considerations on Review. In considering the review, the Administrator shall
take into account all materials and information the Claimant submits relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.



(d)
Timing of Administrator Response. The Administrator shall respond in writing to
such Claimant within sixty (60) days after receiving the request for review. If
the Administrator determines that special circumstances require additional time
for processing the claim, the Administrator can extend the response period by an
additional sixty (60) days by notifying the Claimant in writing. prior to the
end of the initial sixty (60) day period, that an additional period is required.
The notice of extension must set forth the special circumstances and the date by
which the Administrator expects to render its decision.



(e)
Notice of Decision. The Administrator shall notify the Claimant in writing of
its decision on review. The Administrator shall write the notification in a
manner calculated to be understood by the Claimant. The notification shall set
forth; (i) the specific reasons for the denial; (ii) a reference to the specific
provisions of this Agreement on which the denial is based; (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant's claim for benefits; and (iv) a statement of the Claimant's right to
bring a civil action under ERISA Section 502(a).












--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE 14
AMENDMENTS AND TERMINATION


This Agreement may be amended only by a written agreement signed by both the
Employer and the Executive.


ARTICLE 15
MISCELLANEOUS


1.No Effect on Employment Rights. Neither this Agreement, nor any benefit
payable under this Agreement, shall confer upon the Executive any right to
continue in employment with the Employer nor shall they interfere in any way
with the right of the Employer to terminate the Executive's employment at any
time.


2.Facility of Payment. If a distribution is to be made to a minor, or to a
person who is otherwise incompetent, then the Administrator may make such
distribution: (a) to the legal guardian, or if none, to a parent of a minor
payee with whom the payee maintains his or her residence; or (b) to the
conservator or administrator or, if none, to the person having custody of an
incompetent payee. Any such distribution shall fully discharge the Employer and
the Administrator from further liability on account thereof.


3.Governing Law. To the extent not governed by ERISA or other Federal law, the
provisions of this Agreement shall be construed and interpreted according to the
laws of the State of New York without regard to conflicts of laws principles.


4.Severability. The provisions of this Agreement are severable. If any provision
of this Agreement is deemed legally or factually invalid or unenforceable to any
extent or in any application, then the remainder of the provision and the
Agreement, except to such extent or in such application, shall not be affected,
and each and every provision of the Agreement shall be valid and enforceable to
the fullest extent and in the broadest application permitted by law.


5.Notice. Any notice, consent or demand required or permitted to be given to the
Employer or Administrator under this Agreement shall be sufficient if in writing
and hand-delivered or sent by registered or certified mail to the Employer's
principal business office. Any notice or filing required or permitted to be
given to the Executive or Beneficiary under this Agreement shall be sufficient
if in writing and hand-delivered or sent by mail to the last known address of
the Executive or Beneficiary, as appropriate. Any notice shall be deemed given
as of the date of delivery or, if delivery is made by mail, as of the date shown
on the postmark or on the receipt for registration or certification.


6.Heading sand Interpretation. Headings and sub-headings in this Agreement are
inserted for reference and convenience only and shall not be deemed part of this
Agreement Wherever the fulfillment of the intent and purpose of this Agreement
requires and the context will permit, the use of the masculine gender includes
the feminine and use of the singular includes the plural.





--------------------------------------------------------------------------------

Exhibit 10.1




7.Other Benefits. No benefit payable under this Agreement shall be deemed salary
or compensation for the purpose of computing benefits under any employee benefit
plan or other arrangement of the Employer for the benefit of its employees,
unless such plan or arrangement provides otherwise.


8.Successors and Assignment. This Agreement shall be binding upon and shall
inure to the benefit of the Employer, its successor and assigns, and the
Executive, the Executive's successors, heirs, executors, administrators, and the
Beneficiary.


9.Entire Agreement. This Agreement constitutes the entire agreement between the
Employer and the Executive as to the subject matter hereof. No rights are
granted to the Executive under this Agreement other than those specifically set
forth herein.




IN WITNESS WHEREOF, the Executive and a duly authorized representative of the
Employer have signed this Agreement.






EXECUTIVE                EMPLOYER




/s/ Paul Stathoulopoulos     By: /s/ Emanuel Polichronakis
Title: President













































--------------------------------------------------------------------------------

Exhibit 10.1


SPLIT DOLLAR LIFE INSURANCE AGREEMENT
EXHIBIT A


The following life insurance Policy is subject to the Split Dollar Life
Insurance Agreement to which this Exhibit is attached:


    
Insurer:            Mass Mutual


Insured:            Paul Stathoulopoulos


Policy Number:         54234


Date of Issue:        December 31st, 2002


Face Amount:        Eight Hundred Twenty One Thousand Dollars ($821,000)


[Death Benefit Option]:    Same as Face Amount




Insurer:            New York Life


Insured:            Paul Stathoulopoulos


Policy Number:        56604309


Date of Issue:        December 31st, 2002


Face Amount:        Eight Hundred Sixty One Thousand Dollars ($861,000)


[Death Benefit Option]:    Same as Face Amount




Insurer:            West Coast Life


Insured:            Paul Stathoulopoulos


Policy Number:        ZUA393013


Date of Issue:        December 31st, 2002


Specified Amount:        Eight Hundred Sixty Two Thousand Dollars ($862,000)


[Death Benefit Option]:    Same as Specified Amount







--------------------------------------------------------------------------------

Exhibit 10.1




SPLIT DOLLAR LIFE INSURANCE AGREEMENT


EXHIBIT B


Beneficiary Designation


I, Paul Stathoulopoulos, designate the following as Beneficiary under this
Agreement:


Primary


Ramona Stathoulopoulos                                100%


Contingent


Christopher N. Stathoulopoulos
50%

Nicholas P. Stathoulopoulos
50%





I understand that I may change this beneficiary designation by delivering a new
written designation to the Administrator, which shall be effective only upon
receipt by the Administrator prior to my death. I further understand that the
designation will be automatically revoked if the Beneficiary predeceases me or
if I have named my spouse as Beneficiary and our marriage is subsequently
dissolved.


Signature: /s/ Paul Stathoulopoulos    Date: 09.20.2012




SPOUSAL CONSENT (Required only if Administrator requests and someone other than
spouse is named Beneficiary)


I consent to the beneficiary designation above. I also acknowledge that if I am
named Beneficiary and my marriage is subsequently dissolved, the beneficiary
designation will be automatically revoked.


Spouse Name:    ______________________
Signature: ______________________    Date: __________











--------------------------------------------------------------------------------

Exhibit 10.1




SPLIT DOLLAR LIFE INSURANCE AGREEMENT


EXHIBIT C


THIS ASSIGNMENT, dated this __ day of ______________, 20__.


WITNESSETH THAT:


WHEREAS, the undersigned (the "Assignor") is the Employee under that certain
Split Dollar Life Insurance Agreement between Marathon National Bank of New York
(the "Employer") and Paul Stathoulopoulos dated September 20th, 2012, effective
as of January 1, 2013 (the "Split Dollar Agreement"), which Split-Dollar
Agreement confers upon the undersigned certain rights and benefits with regard
to one or more policies of insurance insuring the Assignor's life; and


WHEREAS, pursuant to the provisions of said Split Dollar Agreement, the Assignor
retained the right, exercisable by the execution and delivery to the Corporation
of a written form of assignment, to absolutely and irrevocably assign all of the
Assignor's right, title and interest in and to said Split-Dollar Agreement to an
assignee; and


WHEREAS, the Assignor desires to exercise said right;


NOW, THEREFORE, the Assignor, without consideration, and intending to make a
gift, hereby absolutely and irrevocably assigns, gives, grants and transfers to
________ (the "Assignee"), all of the Assignor's right, title and interest in
and to the Split-Dollar Agreement and said policies of insurance, intending
that, from and after this date, the Split- Dollar Agreement be solely between
the Corporation and the Assignee and that hereafter the Assignor shall neither
have nor retain any right, title or interest therein.
                
__________________________
Assignor


ACCEPTANCE OF ASSIGNMENT


The undersigned Assignee hereby accepts the above assignment of all right, title
and interest of the Assignor therein in and to the Split Dollar Agreement, and
the undersigned hereby agrees to be bound by all of the terms and conditions of
said Split Dollar Agreement, as if the original Employee thereunder.
___________________________
                        
___________________________
Assignee


Dated: __________, 20__





--------------------------------------------------------------------------------

Exhibit 10.1




CONSENT TO ASSIGNMENT


The undersigned Employer hereby consents to the foregoing assignment of all of
the right, title and interest of the Assignor in and to the Split Dollar
Agreement, to the Assignee designated therein. The undersigned Employer hereby
agrees that, from and after the date hereof. the undersigned Employer shall look
solely to such Assignee for the performance of all obligations under said
Split-Dollar Agreement which were heretofore the responsibility of the Assignor,
shall allow all rights and benefits provided therein to the Assignor to be
exercised only by said Assignee, and shall hereafter treat said Assignee in all
respects as if the original Employee thereunder.




________________________
By: _______________________






Dated: __________, 20__













